UNITED STATES COURT OF APPEALS
                           FOR THE EIGHTH CIRCUIT
                                  ___________

                      No. 96-2248
                      ___________
Helen R. Payne,                  *
Administratrix of the Estate             *
of Michael L. Payne, Deceased,       *
                             *
         Appellant,                *   Appeal from the
United States
                             * District Court for the
    v.                         *   Western District of
Arkansas
                             *
ABB Flexible Automation, Inc.,       * (UNPUBLISHED)
                             *
         Appellee.               *
                      ___________

                     Submitted: December 13, 1996
                          Filed: June 9, 1997
                              ___________

Before LOKEN and             HANSEN,       Circuit      Judges      and    PERRY,1
District Judge.
                                  ___________

PER CURIAM.

    This case arises from an industrial accident that
fatally injured Michael L. Payne while he was working in
the cell of an automated robot at the Fayetteville,
Arkansas, facility of Superior Industries ("Superior") on
September 27, 1994. Helen Payne, the Administratrix of
the estate of Michael Payne, brought a product liability


      1
        The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri, sitting by designation.
action against ABB Flexible Automation, Inc. ("ABB"),
the manufacturer of the robot, alleging strict




                         -2-
liability and negligence.   The district court2 granted
summary judgment to ABB and the appellant now appeals.
We affirm.

    On the evening of September 27, 1994, Payne was
working as a "cell operator" at Superior.      As a cell
operator, Payne was responsible for operating and
programming an M93 IRB 6000 automated robot used for the
production of aluminum automobile wheels, and for
supervising other employees working in the robot's cell.
There were no witnesses to the accident.       Payne had
instructed his co-workers to take a break, while he
remained in the cell. When a co-worker returned to the
cell, he found Payne pinned between the robot's gripper
arm and a wheel inside a drilling machine. Payne died
two days later.
    In the amended complaint, appellant alleged that ABB
was negligent and strictly liable for designing and
manufacturing a robot that was defective and unreasonably
dangerous.   ABB moved for summary judgment, asserting
that appellant failed to produce evidence necessary to
support the elements of her claims. In support of the
motion   for   summary   judgment,   ABB   submitted   an
accident/safety report prepared by the Occupational
Health and Safety Administration ("OSHA"), and Superior’s
"Accident/Incident Report," prepared by supervisors,
technicians and engineers of ABB and Superior. The OSHA
report did not attribute the accident to a defect in the
robot, but cited Superior for removing safety devices
from the cell of a programmed robot, and for allowing


      2
        The Honorable H. Franklin Waters, United States District Court for the Western
District of Missouri.
                                         -3-
employees to enter into the immediate operational area of
the robot, thereby exposing them to the danger of injury
by being caught in the robot's jaws. OSHA subsequently
deleted the citation and waived the penalty following an
informal conference in which Superior agreed to correct
the violations.     The Superior report indicated that
inattention by Payne was the primary factor in the
accident, and found that Payne had overlooked safety
measures by entering the cell before "locking it out,"




                           -4-
and by running the robot at 100% test speed while inside
the cell, rather than at 25% speed as required by
Superior's safety guidelines.

    In opposing the motion for summary judgment,
plaintiff did not submit affidavits or depositions, but
only offered admissions of ABB, made in response to
plaintiff's request for admissions, claiming that they
"in and of themselves, raise genuine issues of material
facts as to the elements alleged herein of strict
liability and negligence." The district court granted
the motion for summary judgment, concluding that the
admissions failed to create any triable issue of fact as
to whether the robot was negligently or defectively
designed.

    We review a grant of summary judgment de novo.
Anderson v. F.J. Little Machine Co., 68 F.3d 1113, 1114
(8th Cir. 1995). A grant of summary judgment should be
affirmed if the record, viewed in the light most
favorable to the non-moving party, shows that there is no
genuine issue of material fact, and that the moving party
is entitled to judgment as a matter of law. Fed. R. Civ.
P. 56 (c); see also Anderson v. Liberty Lobby, Inc., 477
U.S. 242, 250 (1986). Under this standard, the inquiry
is not on whether the evidence favors one side or the
other, but "whether a fair minded jury could return a
verdict for the plaintiff on the evidence presented."
Anderson, 477 U.S. at 251.

    The district court properly granted defendant's
motion for summary judgment because plaintiff failed to
introduce evidence which created a genuine issue of

                           -5-
material fact concerning its claims of negligence and
defective design.3   Under Arkansas law, to sustain a
negligence action a plaintiff must produce evidence that
(1) defendant has




       3
         In her complaint, plaintiff also alleged that defendant was strictly liable for its
failure to warn users of the robot's defective condition. As this issue was not raised in
appellant's brief, the court will treat it as having been abandoned. Fed. R. App.
28(a)(5); see Jasperson v. Purolator Courier Corp., 765 F.2d 736, 740 (8th Cir. 1985).
                                            -6-
failed to use the standard of care that a reasonably
careful person would use, Arkansas Kraft v. Cottrell, 855
S.W.2d 333, 337 (Ark. 1993), and that (2) the failure to
exercise this care was the proximate cause of injuries
suffered by the plaintiff. See Skinner v. R.J. Griffin
& Co., 855 S.W.2d 913, 915 (Ark. 1993).

    Similarly, in a product liability action alleging
strict liability, a plaintiff must establish that: (1)
the supplier is engaged in the business of manufacturing,
selling or distributing the product, (2) the product was
supplied to the plaintiff in a defective condition which
rendered it unreasonably dangerous, and (3) the defect
was the proximate cause of the injury. ARK. CODE ANN. §
4-86-102(a) (Michie 1987).

    The first admission submitted by appellant concedes
that the robot did not meet the requirements of the
American National Standard for Industrial Robots and
Robot Systems-Safety Requirements 15.06-1992 with regard
to slow speed definition.4 The district court properly
held that this admission was irrelevant, because
plaintiff did not produce evidence that the robot was
operating at slow speed or that the gripper arm was
positioned at tool centerpoint at the time of the
accident.   Indeed, the uncontradicted evidence in the
record establishes that the robot had been running in the
"100% speed test mode" at the time the accident occurred.



      4
       In reviewing the limited amount of evidence in the record, it appears that "slow
speed definition" refers to the movement of the robot's gripper arm in the 25% slow
speed mode when it is positioned at tool centerpoint.
                                         -7-
    The court also properly held that the second
admission, that a robot can make unexpected movements as
a result of programming error, also failed to create a
genuine issue of material fact. While plaintiff can use
direct or circumstantial evidence to support her claim,
she can not rely on inferences based on conjecture or
speculation.   Arkansas Kraft, 855 S.W.2d at 337.    The
assertion of possible causes does not satisfy the
plaintiff's burden of proving causation, and the
possibility that programming error




                          -8-
could have caused unexpected movements, therefore, does
not establish that programming error was the proximate
cause of Payne's injuries.

    In the third admission submitted by plaintiff, ABB
conceded that a pause or stop in the pattern of movement
of the robot may be followed by movements at high speed
if such movements are a part of the program installed in
the robot.     The fourth admission acknowledged that
signals from external equipment can change the pattern of
movement of the robot, without warning, if the robot
controller is interfaced with external equipment. The
court correctly dismissed both admissions as irrelevant
since plaintiff failed to produce evidence that the robot
that injured Payne was interfaced with external equipment
or programmed to execute "high speed movements" following
a pause or stop in movement.

    The last admission submitted by plaintiff conceded
that the robot was not installed with a safety feature,
referred to as a "presence-sensing device," which would
enable the robot to detect the entry of personnel into
its sensing field. The absence of a safety device may be
considered in determining whether a product was
negligently    designed   or   defective   rendering   it
unreasonably dangerous. French v. Grove Mfg. Co., 656
F.2d 295, 298 (8th Cir. 1981). Hindsight knowledge that
the presence-sensing device might have possibly prevented
the accident, in and of itself, however, does not
establish that the robot was defective.       See Verson
Allsteel Press Co. v. Garner, 547 S.W.2d 411, 415 (Ark.
1977).    Under the Arkansas Product Liability Act, a
"defective condition" is a "condition of a product that

                           -9-
renders it unsafe for reasonably foreseeable use and
consumption." ARK. CODE      ANN. § 4-86-102(a) (Michie
1979). A product is deemed to be unreasonably dangerous
when it creates a danger which is beyond that which would
be contemplated by the ordinary and reasonable user of
the product who possesses the ordinary knowledge of
similar users regarding the risks, hazards and proper
uses of the product. Id. While not conclusive, evidence
that a particular safety device is commonly used in a
particular industry carries weight in determining whether
a proper standard of care has been breached.       Verson
Allsteel, 547 S.W.2d at 415.




                          - 10 -
Moreover, the opinion of an expert witness can also
create an issue as to whether a machine is defective and
dangerous without a specific safety feature. Cowart v.
Casey Jones, Contractor, Inc., 467 S.W.2d 710, 711 (Ark.
1971).    Plaintiff, however, failed to produce any
evidence which showed that ABB's failure to manufacture
the robot with the safety device constituted negligence,
or that it rendered the robot defective or unreasonably
dangerous.     Appellant failed to present any evidence
showing that the absence of the safety device was the
proximate cause of Payne's injuries.          In proving
causation, a plaintiff must introduce evidence which
excludes other possible causes which are supported by the
evidence. Kaplon v. Howmedica, Inc., 83 F.3d 263, 267
(8th Cir. 1996); Williams v. Smart Chevrolet Co., 730
S.W.3d 479, 482 (1987). Merely asserting that a safety
device would have prevented an accident does not satisfy
plaintiff's burden of proving causation. Skinner, 855
S.W.2d at 915. Appellant, therefore, failed to negate
other possible causes of the accident and offered no
evidence to support her theory that the absence of the
presence-sensing device was the proximate cause of the
accident.

    Appellant also argues that ABB has not satisfied its
burden under Rule 56(c) because it relies on unsworn, out
of court statements that amount to hearsay. However, the
moving party is not required to come forward with
affidavits which negate the plaintiff's claims under Rule
56(c). Fed. R. Civ. P. 56(c); Hartnagel v. Norman, 953
F.2d 394, 395 (8th Cir. 1992). Movant is only required
to specifically point to the relevant portions of the
record that show a lack of a genuine issue.       Celotex

                          - 11 -
Corp. v. Catrett, 477 U.S. 317, 324 (1986). Here, ABB
has met its burden by indicating the absence of elements
necessary to support the plaintiff's claims.

    In her brief, appellant also argues that summary
judgment should not be granted in this case because the
parties were in the early stages of the discovery
process.    Rule 56(c) requires that the parties have
adequate time for discovery.    Fed. R. Civ. P. 56(c);
Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The
record reveals that plaintiff was given an additional 23
days to respond to the motion for summary judgment.




                          - 12 -
Appellant did not request additional time to respond to
the motion or to conduct additional discovery, choosing
instead to rely on ABB's responses to the requests for
admissions.   The district court did not consider the
motion prematurely. See Celotex, 477 U.S. at 326.

    Because the admissions, pleadings, and record on
appeal fail to present evidence which raises a material
issue as to whether the robot was negligently or
defectively designed, the court properly granted ABB's
motion for summary judgment.      The judgment of the
district court is affirmed.

    A true copy.

        Attest:

            CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT




                         - 13 -